Title: Thomas Jefferson to Patrick Gibson, 11 April 1819
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Apr. 11. 19.
          
          Your favor of the 7th is recieved just as I am setting out for Poplar forest to be absent 3 weeks. I inclose you a blank for the bank of Virginia, and another for the US. bank: the other for this last bank I have prepared, but my grandson not being here to indorse it, I shall, unless he comes before I depart, inclose it to him to indorse and forward. at Poplar forest I shall be able to forward immediately any flour and tobo not yet sent down. in a letter of Mar. 19. mr Yancey assured me the tobacco should all be off in that month.
          I have made several draughts on you lately. to wit.
          
            
              Mar.
              9.
               in favor of 
              Joel Yancey for taxes
              55.
              65
            
            
              
              25 
              
              Fr. A. Mayo bookseller
              25.
              37½
            
            
              Apr.
              4.
              
              Wm F. Gray do
              43.
              25
            
            
              
              8.
              
              A. Garrett for the University 
              300.
              
            
            
              
              
              
              James Leitch.
              125.
              04
            
            
              
              11.
              
              Edmund Bacon
              33.
              75
            
          
          I was not aware that the note for 1500.D. had been discounted for a month only, or I might have withheld some of these till I knew that my flour & tobo was all actually in Richmond. I salute you with great friendship & respect.
          
            Th: Jefferson
          
        